 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.22 Filed 01/28/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JOSHUA AARON KEATING, #841873,

                      Petitioner,

                                                   CASE NO. 2:21-CV-10112
v.                                                 HONORABLE NANCY G. EDMUNDS

CONNIE HORTON,

                  Respondent.
____________________________________/

        OPINION AND ORDER DISMISSING THE PETITION FOR A WRIT
     OF HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
     AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

                                    I. INTRODUCTION

        This is a habeas case brought pursuant to 28 U.S.C. § 2254. Michigan prisoner

Joshua Aaron Keating (“Keating”) was convicted of first-degree criminal sexual conduct

(person under 13), Mich. Comp. Laws § 750.520b(1)(a); two counts of second-degree

criminal sexual conduct (person under 13), Mich. Comp. Laws § 750.520c(2)(b); and

indecent exposure, Mich. Comp. Laws § 750.335a, following a jury trial in the Livingston

County Circuit Court.      He was sentenced to concurrent terms of 15 to 40 years

imprisonment, 10 to 15 years imprisonment, and one year in jail on those convictions in

2017.

        In his pro se petition, Keating raises the following claims:

        I.     The prosecutor committed misconduct by eliciting testimony of a
               defense witness that Petitioner’s brother had been convicted of the
               same conduct involving the same complainants, thereby bolstering
               their credibility. Defense counsel was ineffective for not objecting, or
               in the alternative the error was plain.
 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.23 Filed 01/28/21 Page 2 of 8




      II.     The prosecutor committed misconduct which deprived Petitioner of a
              fair trial when he distorted his burden of proof by informing the jurors
              that they were required to decide which side’s witnesses were telling
              the truth.

      III.    Petitioner was denied his constitutional right to due process where the
              trial court improperly determined that he was guilty by a
              preponderance of the evidence of the unproven charges alleged to
              have occurred before complainants were thirteen and he must be
              resentenced.

      IV.     The prosecutor and witnesses skewed comments and facts, made
              false opinionated statements misleading the jury, not allowing a fair
              trial.

      V.      The judge neglected to inform the jury of an instruction which could
              have led to an unfair trial.

      VI.     Missing final settlement transcript.

      VII.    Errors in presentence investigation report and neglecting reading and
              review of that report.

      VIII.   Being a juvenile for charges #4, #5, and #6.

      IX.     The testimony pertaining to charge #5 has pertinent timeline
              discrepancies.

      X.      Having a co-defendant charge #3.

      Having reviewed the matter and for the reasons set forth herein, the Court concludes

that Keating has not properly exhausted state court remedies as to all of his habeas claims

and dismisses without prejudice the habeas petition. The Court also denies a certificate

of appealability and denies leave to proceed in forma pauperis on appeal.

                              II. PROCEDURAL HISTORY

      Following his convictions and sentencing, Keating filed an appeal of right with the

Michigan Court of Appeals raising his first three habeas claims. The Michigan Court of

Appeals denied relief on those claims and affirmed his convictions and sentences. People

                                             2
 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.24 Filed 01/28/21 Page 3 of 8




v. Keating, No. 340693, 2019 WL 1212722 (Mich. Ct. App. March 14, 2019) (unpublished).

Keating then filed an application for leave to appeal with the Michigan Supreme Court

raising those same three claims, as well as his fourth through tenth habeas claims. The

Michigan Supreme Court denied leave to appeal in a standard order. People v. Keating,

505 Mich. 1015, 940 N.W.2d 77 (March 27, 2020).

       Keating dated his federal habeas petition on January 6, 2021.

                                      III. ANALYSIS

       A prisoner filing a petition for a writ of habeas corpus under 28 U.S.C. § 2254 must

first exhaust all state remedies. See 28 U.S.C. §§ 2254(b)(1)(A) and (c); O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999) (“state prisoners must give the state courts one full fair

opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir.

1994). A Michigan prisoner must raise each issue he or she seeks to present in a federal

habeas proceeding to the state courts. The claims must be “fairly presented” to the state

courts, meaning that the prisoner must have asserted both the factual and legal bases for

the claims in the state courts. See McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000);

see also Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006) (citing McMeans). The

claims must also be presented to the state courts as federal constitutional issues. See

Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984). Each issue must be presented to

both the Michigan Court of Appeals and the Michigan Supreme Court to satisfy the

exhaustion requirement. Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990); Welch v.

Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich. 1999). The burden is on the petitioner to prove

exhaustion. Rust, 17 F.3d at 160.

                                             3
 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.25 Filed 01/28/21 Page 4 of 8




       Keating does not meet his burden of demonstrating exhaustion of state court

remedies. He admits that he did not present his fourth through tenth habeas claims to the

Michigan Court of Appeals and first raised those claims before the Michigan Supreme

Court. First presenting a claim before the Michigan Supreme Court on discretionary review

does not satisfy the exhaustion requirement. See Castille v. Peoples, 489 U.S. 346, 349

(1989); Hickey v. Hoffner, 701 F. App’x 422, 425 (6th Cir. 2017). Keating thus failed to

properly exhaust seven of his ten habeas claims in the state courts before proceeding on

federal habeas review.

       Generally, a federal district court should dismiss a “mixed” habeas petition, that is,

one containing both exhausted and unexhausted claims, “leaving the prisoner with the

choice of returning to state court to exhaust his claims or amending and resubmitting the

habeas petition to present only exhausted claims to the district court.” Rose v. Lundy, 455

U.S. 509, 510 (1982); see also Rust, 17 F.3d at 160. While the exhaustion requirement is

strictly enforced, it is not a jurisdictional prerequisite for bringing a habeas petition. See

Granberry v. Greer, 481 U.S. 129, 134-35 (1987). For example, an unexhausted claim may

be addressed if pursuit of a state court remedy would be futile, see Witzke v. Withrow, 702

F. Supp. 1338, 1348 (W.D. Mich. 1988), or if the unexhausted claim is meritless such that

addressing it would be efficient and not offend federal-state comity. See Prather v. Rees,

822 F.2d 1418, 1422 (6th Cir. 1987); 28 U.S.C. § 2254(b)(2) (habeas petition may be

denied on merits despite failure to exhaust state court remedies).

       Additionally, a federal district court has discretion to stay a mixed habeas petition

to allow a petitioner to present his or her unexhausted claims to the state courts in the first

instance and then return to federal court on a perfected petition. Rhines v. Weber, 544

                                              4
 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.26 Filed 01/28/21 Page 5 of 8




U.S. 269, 276 (2005). Stay and abeyance is available only in “limited circumstances” such

as when the one-year statute of limitations applicable to federal habeas actions poses a

concern, and when the petitioner demonstrates “good cause” for the failure to exhaust state

court remedies before proceeding in federal court and the unexhausted claims are not

“plainly meritless.” Id. at 277. In Rhines, the Supreme Court adopted the stay and

abeyance procedure to specifically address the situation when outright dismissal of a

habeas petition could jeopardize the timeliness of a future petition following the exhaustion

of state remedies. Id. at 275 (noting that if the court dismissed the habeas petition “close

to the end of the 1-year period, the petitioner’s chances of exhausting his claims in state

court and refiling in federal court before the limitation period [expired would be] slim”). Stay

and abeyance is thus generally reserved for cases where the AEDPA’s one-year limitations

period is likely to expire before a habeas petitioner can return to state court to exhaust

additional claims and then return to federal court on an amended petition. See, e.g., Moss

v. Hofbauer, No. 07-10687, 2007 WL 317968, *2-3 (E.D. Mich. Oct. 16, 2007).

       Keating has available remedies in the Michigan courts which must be exhausted

before proceeding in federal court. For example, he may file a motion for relief from

judgment pursuant to Michigan Court Rule 6.500 raising his unexhausted claims before the

state trial court and then pursue those claims in the state appellate courts as necessary.

       Moreover, the one-year statute of limitations applicable to federal habeas actions,

see 28 U.S.C. § 2244(d), does not pose a problem for Keating as long as he pursues his

state court remedies in a prompt fashion. The one-year period did not begin to run until 90

days after the conclusion of direct appeal, see Lawrence v. Florida, 549 U.S. 327, 333

(2007); Bronaugh v. Ohio, 235 F.3d 280, 285 (6th Cir. 2000); S. Ct. R. 13, on or about June

                                               5
 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.27 Filed 01/28/21 Page 6 of 8




25, 2020. The one-year period then ran until January 6, 2021 when Keating dated his

federal habeas petition for mailing by prison officials. Consequently, just over six months

of the one-year period had expired when he instituted this action. While the time in which

his habeas case is pending in federal court is not statutorily tolled, see Duncan v. Walker,

533 U.S. 167, 181-82 (2001) (holding that a federal habeas petition is not an “application

for State post-conviction or other collateral review” within the meaning of 28 U.S.C.

§ 2244(d)(2) so as to statutorily toll the limitations period), such time is equitably tolled by

the Court. See, e.g., Johnson v. Warren, 344 F. Supp. 2d 1081, 1088-89 (E.D. Mich.

2004). The one-year period will also be tolled while any properly filed state post-conviction

or collateral actions are pending. See 28 U.S.C. § 2244(d)(2); Carey v. Saffold, 536 U.S.

214, 219-221 (2002). Given that over five months of the one-year period remains, Keating

has ample time in which to fully exhaust all of his habeas claims in the state courts and

then return to federal court on a perfected petition should he wish to do so. A stay is

unnecessary.

       Additionally, while there is no evidence of intentional delay, Keating neither alleges

nor establishes good cause for failing to properly exhaust all of his claims in the state courts

before seeking federal habeas relief. The fact that defense counsel did not raise his

unexhausted claims at trial or on direct appeal, while perhaps establishing cause for that

procedural default, does not excuse Keating’s failure to exhaust the claims on state

collateral review before proceeding in federal court. The lack of a legal education and

ignorance of the law do not constitute good cause for the failure to exhaust state remedies.

See Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004); Kint v. Burt, No.

2:05-CV-74822-DT, 2007 WL 763174, *2 n.1 (E.D. Mich. March 9, 2007).

                                               6
 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.28 Filed 01/28/21 Page 7 of 8




       Lastly, at least some of Keating’s unexhausted claims appear to concern matters of

federal law and may not be plainly meritless. Those claims should be presented to, and

addressed by, the state courts in the first instance. Otherwise, the Court is unable to apply

the standard of 28 U.S.C. § 2254.

                                     IV. CONCLUSION

       For the reasons stated, the Court concludes that Keating has not properly exhausted

state court remedies as to his fourth through tenth habeas claims and that a stay of the

proceedings is unwarranted. Accordingly, the Court DISMISSES WITHOUT PREJUDICE

the petition for a writ of habeas corpus. Should Keating wish to delete the unexhausted

claims and proceed only on the exhausted claims, he may move to re-open this case and

amend his habeas petition to proceed only on the exhausted claims within 30 days of the

filing date of this order. The Court makes no determination as to the merits of his claims.

       Before Keating may appeal this decision, a certificate of appealability must issue.

See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may

issue "only if the applicant has made a substantial showing of the denial of a constitutional

right." 28 U.S.C. § 2253(c)(2). When a federal court denies a habeas claim on procedural

grounds without addressing the merits, a certificate of appealability should issue if it is

shown that jurists of reason would find it debatable whether the petitioner states a valid

claim of the denial of a constitutional right, and that jurists of reason would find it debatable

whether the court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473,

484-85 (2000). Reasonable jurists could not debate the correctness of the Court’s

procedural ruling. Accordingly, the Court DENIES a certificate of appealability.



                                               7
 Case 2:21-cv-10112-NGE-EAS ECF No. 2, PageID.29 Filed 01/28/21 Page 8 of 8




      Lastly, the Court concludes that an appeal from this decision cannot be taken in

good faith. See Fed. R. App. P. 24(a). Accordingly, the Court DENIES leave to proceed

in forma pauperis on appeal.

      IT IS SO ORDERED.



                                              s/ Nancy G. Edmunds
                                              NANCY G. EDMUNDS
                                              UNITED STATES DISTRICT JUDGE

Dated: January 28, 2021




                                          8
